Citation Nr: 0947863	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right wrist injury.

2.  Entitlement to an initial compensable disability rating 
for residuals of umbilical hernia (scar).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1981 
to December 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia: a July 2003 rating decision, which, inter alia, 
granted service connection for right wrist strain with a 
noncompensable disability rating effective January 1, 2003; 
and granted service connection for an umbilical scar status 
post surgery for hernia with a noncompensable disability 
rating effective January 1, 2003; and a December 2004 rating 
decision, which increased the disability rating for the 
Veteran's right wrist strain to 10 percent, effective January 
1, 2003.  

This case was previously before the Board in July 2007, at 
which time it, inter alia, remanded the issues currently on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

The Board notes that the Veteran also had filed a notice of 
disagreement (NOD) in May 2004 regarding the issue of an 
initial compensable disability rating for gastroesophageal 
reflux disease.  However, he has not perfected an appeal of 
that claim by filing a substantive appeal (e.g., VA Form 9 or 
equivalent statement) following the issuance of a statement 
of the case (SOC) in August 2009.  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2009).  Therefore, this 
issue is not before the Board.

Further, the Veteran also had perfected an appeal of the RO's 
denial of service connection for testicle pain; however, this 
issue was resolved in the Veteran's favor in a July 2009 
rating decision.  The Veteran has not appealed either the 
initial rating or effective date assigned for that condition.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, it also is not before the Board.



FINDINGS OF FACT

1.  The Veteran's service-connected right wrist disability is 
not manifested by ankylosis of the wrist, nor has it resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 10 
percent evaluation.

2.  The Veteran's residuals of umbilical hernia, a scar, are 
not manifested by any characteristic of disfigurement, pain, 
or instability; and do not consist of an area of at least six 
square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected residuals of a right 
wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Code 5215 (2009).

2.  The criteria for an initial compensable disability rating 
for service-connected residuals of umbilical hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2003 and 
January 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that the issues currently on appeal stem from 
initial rating assignments.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that an appellant's filing of an NOD regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold 
that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. 
§§ 5104 and 7105 control as to further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claims in January 2008, with subsequent 
readjudication of his claims in July 2009.  The Veteran also 
submitted several statements and additional evidence 
throughout the course of the appeal in support of his claim.  
Further, he was provided a VA examination in connection with 
his claims.  Thus, any presumption of prejudice has been 
rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  
Further, the Veteran was provided a VA examination in March 
2009 in connection with his claims.  Finally, he also has 
submitted numerous statements in support of his claim.  Thus, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its July 2007 remand.  Specifically, the RO 
was instructed to obtain the Veteran's SPRs to determine 
whether he was a Persian Gulf Veteran; to provide the Veteran 
with VA examinations of his residuals of a right wrist injury 
and residuals of his umbilical hernia to determine the 
nature, extent, and current levels of severity of his 
service-connected right wrist and hernia residual 
disabilities; and to issue an SOC with regard to the issue of 
an initial compensable disability rating for gastroesophageal 
reflux disease.  The Board finds that the RO has complied 
with these instructions and that the VA examination report 
dated in March 2009 substantially complies with the remand 
directives of the July 2007 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, 
January 1, 2003) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

A.  Residuals of a Right Wrist Injury

Historically, the Veteran reports sustaining an injury to his 
right wrist while in service, and STRs reflect treatment for 
such an injury.  Post-service, he has been diagnosed with 
right wrist strain, degenerative changes in the right wrist, 
and carpel tunnel syndrome in the right wrist.   

Here, the Veteran seeks initial disability rating in excess 
of 10 percent for his residuals of a right wrist injury, 
which is currently evaluated as 10 percent disabling under 
Diagnostic Code 5215.  38 C.F.R. § 4.71a.  This rating is 
effective from January 1, 2003, the date after the Veteran's 
discharge from service.  
  
Under Diagnostic Code 5215 (limitation of motion of the 
wrist), a 10 percent disability rating is warranted for both 
the major and minor wrist where palmar flexion is limited in 
line with the forearm.  A 10 percent rating also is warranted 
for both the major and minor wrist where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

In this case, the evidence of record reflects that the 
Veteran underwent a VA-authorized examination of his right 
wrist by QTC in February 2003.  At that time, the Veteran 
complained of cramping of his hand while working, with flare-
ups of symptoms as often as every five minutes while working.  
Examination of the wrist revealed a normal wrist.  The range 
of motion for the right wrist was 70 degrees of dorsiflexion, 
80 degrees of palmar flexion, 20 degrees of radial deviation, 
and 45 degrees of ulnar deviation.  There was fatigue, 
weakness, and lack of endurance, but no pain or ankylosis of 
the wrist.  See examination report by QTC dated in February 
2003.  

Private treatment records dated from January 2005 to February 
2005 show recurrent DeQuervain's right wrist.  See private 
treatment records from H. J. Colier, M.D., dated from January 
2005 to February 2005.  The Veteran also received a 
provisional diagnosis of carpel tunnel syndrome around this 
time period.  See treatment record from D. D. Eisenhower, 
M.D., dated in January 2005.  A February 2005 magnetic 
resonance imaging (MRI) of the right wrist revealed 
degenerative changes in the carpal articulations.  It was 
otherwise an unremarkable study.  See private MRI report from 
Douglas Hospital dated in February 2005. 

Recently, the Veteran was provided another VA examination of 
his right wrist in March 2009.  During the examination, the 
Veteran reported constant daily pain that rates 7-9 out of 10 
on the pain scale.  He treats the pain with Percocet, 
Celebrex, and Tylenol.  He wears wrist splints at night, but 
does not use these to drive or to work.  There is occasional 
swelling across the flexor surface of his wrist and cramping 
of his fingers at night.  The Veteran indicated that he has 
not required a decrease or change in job duties due to his 
right wrist; however, his work as a painter causes numbness 
and pins-and-needles pain in the hand.  He does not have 
difficulty with his activities of daily living.  He has not 
had flare-ups of the right wrist pain.  See VA examination 
report dated in March 2009.  

Upon examination, the right wrist was found to be without 
synovitis, swelling, warmth, or erythema.  It was positive 
for snuff box tenderness.  Supination and pronation were 
intact zero to 85 degrees, times three, without pain, 
fatigue, weakness, instability, or incoordination.  There 
also was no additional loss of motion with repetitions.  
Extension of the right wrist was zero to 60 degrees, zero to 
58 degrees, and zero to 52 degrees, with pain throughout 
motion.  There was no fatigue, weakness, instability, or 
incoordination.  Flexion was zero to 50 degrees, times three, 
with less pain throughout motion.  There was no fatigue, 
weakness, instability, or incoordination.  There also was no 
additional loss of motion with repetitions.  Radial deviation 
was zero to 24 degrees, zero to 26 degrees, zero to 24 
degrees, with pain radiating into the fourth digit throughout 
motion.  However there was no fatigue, weakness, instability, 
incoordination, or additional loss of motion with 
repetitions.  Ulnar deviation was zero to 35 degrees, zero to 
30 degrees, and zero to 32 degrees, with pain throughout 
motion, with an additional loss of motion of three degrees by 
the third repetition, but no fatigue, weakness, instability, 
or incoordination.  See VA examination report dated in March 
2009.  

As noted above, a 10 percent disability rating is the maximum 
rating available under Diagnostic Code 5215.  As such, the 
Veteran may only receive a higher rating under a different 
Diagnostic Code.  However, there is no evidence of ankylosis 
of the right wrist (Diagnostic Code 5214), whether favorable 
or unfavorable.  Therefore, this Diagnostic Code will not be 
applied, and the Veteran's residuals of the right wrist will 
continue to be rated as 10 percent disabling under Diagnostic 
Code 5215.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for residuals of a right wrist injury.  38 C.F.R. § 
4.3.   

B.  Residuals of Umbilical Hernia (Scar)

The Board now turns to analysis of the evidence in regards to 
the Veteran's claim for an initial compensable rating for 
residuals of umbilical hernia.  Here, the Veteran's residuals 
of umbilical hernia is rated under Diagnostic Code 7805 
(scars, other (including linear scars) and other effects of 
scars evaluated under diagnostic codes 7800, 7801, 7802, and 
7804).  38 C.F.R. § 4.118.  The Veteran's current 
noncompensable rating is effective from January 1, 2003.  

Under Diagnostic Code 7805, which rates scars and other 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, and 7804, disabling effects not considered in a rating 
provided under the aforementioned diagnostic codes are to be 
evaluated under an appropriate diagnostic code.  38 C.F.R. § 
4.118.  

Diagnostic Code 7800 concerns scars of the head, face, or 
neck due to burns or other causes, or other disfigurement of 
the head, face, or neck.  Diagnostic Code 7800 provides that 
a skin disorder with one characteristic of disfigurement of 
the head, face, or neck is rated 10 percent disabling.  A 
skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement, 
is rated 30 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement, 
is rated 50 percent disabling.  

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement, is rated 80 percent disabling.  38 C.F.R. § 
4.118.  Note (1) to Diagnostic Code 7800 further provides 
that the 8 characteristics of disfigurement, for purposes of 
rating under 38 C.F.R. § 4.118, are:  scar is 5 or more 
inches (13 or more centimeters (cm.)) in length; scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; 
surface contour of scar is elevated or depressed on 
palpation; scar is adherent to underlying tissue; skin is 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square (sq.) cm.); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).
 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep and nonlinear.  Scars 
that are deep or that cause limited motion in an area or 
areas exceeding six square inches (39 sq. cm.), but less than 
12 square inches (77 sq. cm.), are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.), but less than 72 square inches (465 sq. 
cm.), are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.), but less than 
144 square inches (929 sq. cm.), are rated 30 percent 
disabling.  Scars in an area or areas of or exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  
Note (1) to Diagnostic Code 7802 provides that a deep scar is 
one associated with underlying soft tissue damage.  Note (2) 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial and nonlinear.  
Superficial scars that consist of an area or areas of 144 
square inches (929 sq. cm.) or greater are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Notes (2) provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or 
two superficial scars that are painful or unstable on 
examination.  Three or four superficial scars that are 
painful or unstable are rated as 20 percent disabling.  Five 
or more scars that are unstable or painful are rated as 30 
percent disabling.  Note (1) to Diagnostic Code 7804 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that if one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  Note (3) 
provides that scars evaluated under Diagnostic Codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under this 
Diagnostic Code, if applicable.  38 C.F.R. § 4.118. 

In this case, there is insufficient evidence of the symptoms 
required for a 10 percent disability rating.  38 C.F.R. 
§ 4.7.  Specifically, a VA examination in February 2003 
revealed a 3 cm. x 0.5 cm. scar at the inferior border of the 
umbilicus that was elevated with no tenderness or 
disfigurement.  There was no ulceration, adherence, 
instability, tissue loss, abnormal texture, or limitation of 
motion.  There was keloid formation and hyperpigmentation.  
See VA examination report dated in February 2003.  Another VA 
examination in March 2009 showed no visible or palpable 
hernia scar.  See VA examination report dated in March 2009.  
There also is no other post-service treatment record 
indicating any complaint of, or treatment for, scars 
resulting from the Veteran's umbilical hernia.  

The Board notes that, during the March 2009 VA examination, 
the Veteran also complained of testicle pain as a residual of 
his umbilical hernia.  However, as previously mentioned, that 
issue was resolved in the Veteran's favor in a July 2009 
rating decision.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for the Veteran's residuals of umbilical hernia.  38 C.F.R. § 
4.3.

The Board adds that it does not find that the Veteran's 
service-connected residuals of a right wrist injury and 
residuals of umbilical hernia should be increased for any 
other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his awards, these disabilities 
have never been more severe than contemplated by their 
existing ratings, so the Board cannot "stage" his ratings.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that service-connected residuals of a right 
wrist injury and residuals of umbilical hernia interfere with 
the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest he is not adequately 
compensated for these disabilities by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  See also 38 C.F.R. § 4.1 
(indicating disability ratings are based on the average 
impairment of earning capacity and that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a right wrist injury is denied.

An initial compensable disability rating for residuals of 
umbilical hernia (scar) is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


